Exhibit 10.1
 
 
SECOND AMENDMENT TO
ACQUISITION AGREEMENT
 
This Second Amendment to Acquisition Agreement (this “Amendment”), dated as of
January 22, 2014, is entered into by and among Smokin Concepts Development
Corporation, a Colorado corporation (“SCDC”), Bourbon Brothers Holding Company,
LLC, a Colorado limited liability company (“BBHC”), and JW Roth and Robert Mudd
(the “Principals”), in order to amend that certain Acquisition Agreement, dated
as of September 30, 2013, as amended November 6, 2013 (the “Acquisition
Agreement”).  Capitalized terms used herein but not otherwise defined shall have
the meaning set forth in the Acquisition Agreement.


           WHEREAS, the Acquisition Agreement provides that the Company will
acquire BBHC and issue shares of the Company’s common stock and Series A
Convertible Preferred Stock such that 80% of the Company’s post-transaction
shares of common stock and all of the Series A Convertible Preferred Stock will
be held by the current owners of BBHC (the “Transaction”);
 
WHEREAS, the shareholders of SCDC have approved the Acquisition Agreement and
the Transaction at a special meeting of shareholders;
 
WHEREAS, the Acquisition Agreement provides for the issuance of up to 38,516,880
total shares of the Company to BBHC Class B Non-Voting members and to BBHC Class
A Voting members upon the closing of the Transaction;
 
WHEREAS, as of the date of this Amendment there are 11,113,600 Class B
Non-Voting Units of BBHC outstanding and 10,000,000 Class A Voting Units of BBHC
outstanding;
 
WHEREAS, based on the outstanding Units of BBHC, the exchange ratio is
calculated as 1.82426872 such that 20,274,193 shares of Common Stock of the
Company will be issued to BBHC Class B Non-Voting members and 18,242,687 shares
of Series A Stock to BBHC Class A Voting members
 
NOW THERFORE, in consideration of the mutual covenants set forth herein and in
the Acquisition Agreement and for other good and valuable consideration, and
intending to be legally bound, the parties do hereby amend the Acquisition
Agreement as follows:


1.  Section 2.1 “Effect of the Contribution on Capital Stock” of the Acquisition
Agreement is hereby amended and restated in its entirety as follows (amended
language in italics):


2.1           Effect of the Contribution on Capital Stock.  At the Effective
Time, as a result of the Contribution of BBHC Units, each Class A Unit
representing membership interests in BBHC (each, a “Class A Unit”) will be
contributed to SCDC in exchange for the right to receive the number of shares of
SCDC Preferred Stock (the “Class A Contribution Consideration”) equal to the
Exchange Ratio.  At the Effective Time, as a result of the Contribution of BBHC
Units, each Class B Unit representing membership interests in BBHC (each, a
“Class B Unit” and collectively with the Class A Units, the “Units”) will be
contributed to SCDC in exchange for the right to receive the number of shares of
SCDC Common Stock (the “Class B Contribution Consideration” and collectively
with the “Class A Contribution Consideration”, the “Contribution”) equal to the
Exchange Ratio.  The “Exchange Ratio” is 1.82426872, based on 21,113,600 Units
outstanding at the Effective Time, calculated based on the holders of
outstanding capital stock of SCDC (of which there are 9,554,553 shares
outstanding) owning 20% of SCDC after the Closing.  SCDC will issue 20,274,193
shares of SCDC Common Stock to BBHC Class B Non-Voting members and 18,242,687
shares of SCDC Preferred Stock to BBHC Class A Voting members. An additional
number of shares may also be issued due to rounding after application of the
Exchange Ratio.


 
 

--------------------------------------------------------------------------------

 
2.  Section 3.1.h. “BBHC Representations and Warranties” (the first h. in that
section) is hereby amended and restated in its entirety as follows (amended
language in italics):


h.           as of the Closing :
 
(i)  
the outstanding equity interests will consist of no more than 10,000,000 Class A
Voting Units and 11,113,600 Class B Non-Voting Units.  Included in
Schedule 3.1(c)(i) is the complete list of Members and Units owned.  There are
no other outstanding Units;

 
(ii)  
BBHC has options and warrants or other rights issued and outstanding to acquire
1,810,000 Class B Non-Voting Units, of which 600,000 are vested.  Included in
Schedule 3.1(c)(ii) is a complete list of BBHC Rights.

 
3.  Section 4.1(c)(i) “SCDC Representations and Warranties” is hereby amended
and restated in its entirety as follows (amended language in italics):


c.           as of the Closing :
 
(i)  
the authorized capital of SCDC will consist of 100,000,000 shares of SCDC Common
Stock, no par value per share, and 18,242,700 shares of preferred stock, par
value of $0.001, of which no more than 9,554,553 shares of SCDC Common Stock and
no shares of SCDC preferred stock will be issued and outstanding;

 
4.  Except as expressly set forth herein, the Acquisition Agreement shall
continue in full force and effect in accordance with its terms.
 

 
[SIGNATURE PAGE FOLLOWS]
 
 
 
 

 
 
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, BBHC, SCDC and the Principals have caused this Amendment to
be executed as of the date first written above by their respective officers
thereunto duly authorized.
 
 
SMOKIN CONCEPTS DEVELOPMENT CORPORATION
 
 
By:    /s/ Robert B.
Mudd                                                                      
Name:     Robert B. Mudd
Title: CEO, President and Board Member
 
 
 
BOURBON BROTHERS HOLDING COMPANY
 
 
By:   /s/ J. W.
Roth                                                                  
Name:  J.W W. Roth
Title:  Chairman
 
 
PRINCIPALS
 
 
/s/ J. W. Roth            
J. W. Roth, Principal
 
 
/s/ Robert Mudd 
Robert Mudd, Principal
 